DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegel et al.
	There is disclosed in Siegel a water preparation system, comprising: a water input 124; one or more water filters 128; a water cooling means and a water heating means (para. 0039); multiple cartridges 134, 144, 152 containing water enhancements such as carbon dioxide, flavors and sweeteners; a processor 138; input components 168, and output components (signals); a memory, associated with the processor, the memory storing recipes for preparing water under the direction of the processor; a wireless communication interface 104, wherein software .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. in view of Fischer.
	Fischer discloses that it is known in the art to make use of a rotatable carousel 12 housing multiple cartridges.
	It would have been obvious to one skilled in the art to substitute the cartridge housings of Siegel with the rotatable cartridge carousel disclosed .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. in view of Menon et al.
	Menon discloses that it is old and well known to make use of a reverse-osmosis filter 12 to remove contaminents from a water supply, the filter including waste water output WWO.
	It would have been obvious to one skilled in the art to provide the filter arrangement of Siegel with the reverse-osmosis filter disclosed in Menon, in order to remove waste water from the water supply.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Rehfuss, Wiles, Van De Sluis et al. and Suh et al. are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761